          Case 1:17-cr-00167-DAD-BAM Document 106 Filed 10/31/19 Page 1 of 9


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MEGAN T. HOPKINS, #294141
     Assistant Federal Defender
3
     801 I Street, 3rd Floor
4    Sacramento, California 95814
     Telephone: 916-498-5700
5
     Attorneys for Defendant
6    ASHLEY MADDOX
7

8                                       UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                              Case No. 1:17-cr-0167-DAD
12                            Plaintiff,                     DEFENDANT’S FORMAL OBJECTIONS
                                                             TO PRESENTENCE REPORT; MOTION
13            v.                                             TO CORRECT PRESENTENCE REPORT;
                                                             EXHIBIT A
14    ASHLEY MADDOX,
                                                             Date:  November 4, 2019
15                            Defendant.                     Time: 10:00 a.m.
                                                             Judge: Hon. Dale A. Drozd
16

17

18           For the reasons specified below, and any others that may arise during her sentencing hearing,
19   defendant Ashley Maddox hereby objects to the Presentence Report (“PSR”) in her case, and moves
20   to correct it.
21

22   DATED: October 21, 2019                             Respectfully submitted,
23
                                                         HEATHER E. WILLIAMS
24                                                       Federal Defender

25                                                       /s/ Megan T. Hopkins
                                                         MEGAN T. HOPKINS
26                                                       Assistant Federal Defender
                                                         Attorney for ASHLEY MADDOX
27

28

     Maddox: Formal Objections to PSR                   1
         Case 1:17-cr-00167-DAD-BAM Document 106 Filed 10/31/19 Page 2 of 9


1                       I.      OBJECTION TO THE GUIDELINES CALCULATION

2           The Presentence Report (“PSR”) calculates a total offense level of 39, based upon the

3    application of United States Sentencing Guidelines (“USSG”) § 2G2.1(d), which only applies where

4    more than one minor victim is exploited in the course of a defendant’s conduct. When applicable, §

5    2G2.1(d) treats each exploited minor as a separate and distinct count of conviction, and the multiple

6    count adjustment under USSG § 3D1.4 is applied. In this case, the multiple count adjustment

7    resulted in an offense level of 42, and a total offense level of 39 after a reduction for acceptance of

8    responsibility was applied.

9           Ms. Maddox objects to the application of § 2G2.1(d) and § 3D1.4 as there is only one minor

10   victim who was subjected to sexual exploitation in this case. Although Ms. Maddox sent images of

11   her own daughter to the man in Florida (Scott Trader), none of those images depicted sexually

12   explicit conduct or constitute child pornography. The description of the video file in the PSR at

13   paragraph 9 is inaccurate. The video file does not depict “rubbing” of the minor’s vaginal area, and

14   in fact does not clearly depict any physical contact with the minor. The Court viewed this video file

15   in connection with Ms. Maddox’s Motion to Revoke the Magistrate’s Detention Order, and

16   determined at that time that the video did not depict “molestation.”1

17          Accordingly, the guidelines should be calculated based upon the single minor victim

18   involved, as follows:

19                           Base offense level                32

20                           2G2.1(b)(1)                    +4

21                           2G2.1(b)(2)(A)                 +2

22                           2G2.1(b)(6)(B)(ii)             +2

23                           Acceptance of Responsibility -3

24

25          1
              At the July 24, 2017 hearing on Ms. Maddox’s motion to revoke the detention order, the
     Court was focused on whether or not the case involved “sexual molestation” or whether the images
26   and videos involved “are lewd and lascivious or whether they depict - - whether they’re pornographic,
     whether they depict sexual activity.” Dkt. 33: July 24, 2017 Transcript at 11:10-16. The government
27   proffered the video file referenced in paragraph 9 of the PSR, and the Court viewed the file at the
     hearing. After viewing the file, the Court found that it did not depict molestation or sexual activity and
28   ordered Ms. Maddox released on a combination of pretrial conditions. See Transcript at 49:13-15.

     Maddox: Formal Objections to PSR                      2
         Case 1:17-cr-00167-DAD-BAM Document 106 Filed 10/31/19 Page 3 of 9


1                              Total Offense Level          37

2    A total offense level of 37 corresponds with an advisory guideline range of 210-262 months. Ms.

3    Maddox objects to the miscalculation of the guidelines in the PSR, as well as to the references to

4    child pornography/sexually explicit conduct contained in paragraphs 8-9, 11, and 40-52 of the PSR

5    and asks that this language be stricken.

6          II.     OBJECTION TO THE $5,000 ASSESSMENT PURSUANT TO THE JUSTICE

7                                        FOR VICTIMS OF TRAFFICKING ACT

8           Ms. Maddox objects to the inclusion of a $5,000 assessment provided for under the Justice

9    for Victims of Trafficking Act of 2015. Ms. Maddox was found to be indigent at the time of her initial

10   appearance in June of 2017, and has since been unemployed and has further depleted any financial

11   assets she once had, including a meager savings account. Ms. Maddox faces a 15-year mandatory

12   minimum sentence, which will place her in her mid-to-late 40’s at the earliest, upon release. The

13   marketability of a person of that age is considerably less than what Ms. Maddox enjoyed when she

14   obtained her most recent employment in her mid-20’s. Her age at re-entry, coupled with a conviction

15   of this nature and the internet access restrictions that will be part of Ms. Maddox’s supervised release

16   should be expected to severely limit her employability and future earning potential.

17          Ms. Maddox does not possess any significant financial assets and is not expected to inherit or

18   otherwise come by any substantial financial resources such that she would not be indigent, as she is

19   now, upon her release. The Justice for Victims of Trafficking Act of 2015 excludes indigent persons

20   from the application of the assessment. Accordingly, the $5,000 assessment should not be applied to

21   Ms. Maddox, who is indigent at this time and can reasonably be expected to remain indigent upon her

22   release from custody.

23                      III.     OBJECTION TO THE RECOMMENDED $50,000 FINE

24          Although the probation officer did not include a recommendation for a fine in the draft PSR,

25   upon the government’s request for a $50,000 fine and over Ms. Maddox’s objection to the propriety

26   of the government’s request, a recommendation for the same has now been added to the final PSR.

27          The government’s request, to which probation acquiesced without any independent analysis

28   and over its original determination, was improper. The Local Rule permits informal objections to

     Maddox: Formal Objections to PSR                      3
         Case 1:17-cr-00167-DAD-BAM Document 106 Filed 10/31/19 Page 4 of 9


1    the PSR that address statements of fact, sentencing classifications, sentencing guideline ranges, and

2    policy statements contained in or omitted from the PSR. See L.R. 460(e). Any argument relating to

3    the ultimate recommendation of the probation officer must be reserved for the District Court at the

4    time of sentencing. Nevertheless, the government included this request in its informal objections

5    and improperly influenced probation to change its sentencing recommendation to include a fine.

6            Ms. Maddox objects to the recommended fine as she is indigent and does not have an ability

7    to pay a fine. The Ninth Circuit has repeatedly held that the facts contained in the PSR may be used

8    to support a finding of a defendant’s inability to pay. See e.g., United States v. Robinson, 20 F.3d

9    1030 (9th Cir. 1994); United States v. Schubert, 957 F.2d 694 (9th Cir. 1992). Moreover, a

10   defendant’s representation by court-appointed counsel is a significant indicator of inability to pay a

11   fine. (USSG § 5E1.2, Application Note 3).

12           Here, the PSR details Ms. Maddox’s lack of financial assets, supporting a finding that she

13   does not have the ability to pay a fine. Ms. Maddox is represented by court-appointed counsel

14   because at the outset of this case, in June of 2017, she was determined to be indigent. Since that

15   time, Ms. Maddox has only further depleted her already very limited financial resources. Ms.

16   Maddox’s employment prospects upon release from custody following a 15-year mandatory

17   minimum sentence and under the constraints of her felony conviction and the limitations imposed by

18   supervised release are grim. It is unreasonable to find that she will have an ability to pay such a fine

19   in over a decade with no evidence to suggest that she will be in a better financial position at that

20   time.

21           Additionally, the imposition of a fine is generally meant to ensure the disgorgement of any

22   gain from an offense and to increase the punitive nature of a sentence. Here, Ms. Maddox did not

23   stand to gain anything financially from the offense, and is facing an already extremely punitive 15-

24   year mandatory minimum sentence. As such, the imposition of a fine in addition to the lengthy

25   custodial sentence is not warranted. Even if the Court were to determine that some fine were

26   appropriate in this case, certainly a $50,000 fine is excessive. The probation officer has made a

27   separate determination that a downward variance is appropriate in this case regarding the custodial

28   sentence, and a downward variance should also be applied to any fine the Court determines

     Maddox: Formal Objections to PSR                     4
         Case 1:17-cr-00167-DAD-BAM Document 106 Filed 10/31/19 Page 5 of 9


1    necessary.

2                              IV.      OBJECTION TO SPECIAL CONDITION 8

3           As it is currently written, Special Condition 8 does not permit Ms. Maddox to “possess, own,

4    use, view, or read any material depicting and/or describing sexually explicit conduct involving

5    adults… that are deemed inappropriate by the defendant’s probation officer…” The wording of this

6    specific prohibition within Special Condition 8 is substantively unreasonable, and Ms. Maddox

7    therefore objects to Special Condition 8 as it is currently written. Ms. Maddox has no objection to

8    the condition’s prohibition against the possession etc. of materials involving minors.

9           First, as the probation officer writes in the response to Ms. Maddox’s informal objection to

10   Special Condition 8, probation is unable to determine whether the restriction of adult pornography is

11   appropriate until after the probation officer meets with Ms. Maddox and a sex-offense-specific

12   treatment provider to discuss Ms. Maddox’s specific risks associated with viewing pornography. As

13   the probation officer explains, in some cases where a defendant does not exhibit “a sexual interest in

14   minors, viewing adult pornography may not be a risk factor that needs to be addressed.”

15                                                   [UNDER SEAL]

16          There is no evidence to support a finding that Ms. Maddox has a sexual interest in minors,

17   either in the assessment that was performed or in her offense history.2 Therefore, the restriction

18   must be removed from Special Condition 8 at this time as, per the probation officer’s response, the

19   requisite factual basis to support the condition is lacking.

20          Second, the condition that Ms. Maddox not possess, view, etc. adult pornography is not

21   sufficiently tailored to accomplish one of the statutory objectives under § 3583(d) without a greater

22   deprivation of Ms. Maddox’s liberty than is reasonably necessary. The Ninth Circuit “has long held

23   that a term of supervised release is part of a defendant’s sentence. . . and, like imprisonment, restricts

24   a defendant’s liberty and fundamental rights.” United States v. Weber, 451 F.3d 552, 559 (9th Cir.

25   2006). There are strict statutory safeguards in place that must be satisfied before a district court can

26   impose a particular condition in a particular case for the particular defendant at issue. Id. at 569. A

27

28          2
                Ms. Maddox has no prior criminal history.

     Maddox: Formal Objections to PSR                       5
         Case 1:17-cr-00167-DAD-BAM Document 106 Filed 10/31/19 Page 6 of 9


1    discretionary condition of supervised release must advance certain objectives set forth under 18 U.S.C.

2    § 3553(a). 18 U.S.C. § 3583(d); see, e.g., United States v. Napulou, 593 F.3d 1041, 1044 (9th Cir.

3    2010).

4             Specifically, “supervised release conditions are permissible only if they are reasonably related

5    to the goals of deterrence, public protection and rehabilitation.” United States v. Weber, 451 F.3d

6    552, 558 (9th Cir. 2006). If a court determines that the proposed condition of supervision is

7    reasonably related to one of the aforementioned objectives, the court must then ensure that the

8    condition is narrowly tailored to involve “‘no greater deprivation of liberty than is reasonably

9    necessary’ to meet those purposes.” Id. (emphasis in original). And because “supervised release

10   conditions put a defendant’s liberty at stake,” id., the “government bears the burden of showing ‘that a

11   particular condition of supervised release involves no greater deprivation of liberty than is reasonably

12   necessary to serve the goals of supervised release.’” United States v. Evans, 833 F.3d 1154, 1161 (9th

13   Cir. 2018) (quoting Weber, 451 F.3d at 559).

14            When it comes to imposing discretionary conditions, such as that contained in Special

15   Condition 8, here, there is no such thing as a one size fits all condition. Because “§ 3583(d)(1)

16   requires that conditions of supervised release be ‘reasonably related’ to ‘the nature and circumstances

17   of the offense and the history and characteristics of the defendant,’” the assessment of conditions must

18   be individualized. Weber, 451 F.3d at 559, 566 (requiring evidence that the disputed condition “is

19   reasonably necessary for the particular defendant based upon his specific psychological profile.”)

20   (emphasis in original). In looking at the facts of this case and the history and characteristics of Ms.

21   Maddox, there is no justification for prohibiting her use of legal adult materials. Per Dr. Geisler’s

22   report3, a risk assessment was performed resulting in a finding that Ms. Maddox presents very little (if

23   any) risk of recidivism. This case represents aberrant behavior on Ms. Maddox’s part, and there is no

24   evidence that her use of adult pornography led to the commission of this offense. A condition as

25   restrictive as this cannot be justified by the record in this case.

26

27
              3
                  See Exhibit A: Psychological Evaluation and Report by Dr. Richard Geisler – Filed Under
28   Seal.

     Maddox: Formal Objections to PSR                         6
         Case 1:17-cr-00167-DAD-BAM Document 106 Filed 10/31/19 Page 7 of 9


1            Third, the condition is written in such a way as to render it unconstitutionally overbroad and

2    vague. The breadth of materials that could potentially be covered would include personal sexual

3    devices with explicit packaging, graphic novels with sexual content, or even explicit romance

4    novels. Even if this Court determines that the condition is not substantively unreasonable, it

5    nevertheless should be held to be unconstitutional as written. Any rehabilitative or deterrent effect it

6    could have must be balanced against the serious First Amendment concerns that are raised by such a

7    restriction. See United States v. Voelker, 489 F.3d 139 (3d Cir. 2007). Special Condition 8 is

8    overbroad in violation of Ms. Maddox’s First Amendment rights, and far from addressing those

9    concerns, the delegation of authority to the probation officer renders the Condition unconstitutionally

10   vague and violates the Constitution’s prohibition against the delegation of Article III judicial authority.

11           While individuals on supervised release do not have an absolute right to view sexually explicit

12   material, any infringement on their First Amendment right must be very carefully tailored to infringe

13   no more of the defendant’s constitutional right than necessary to accomplish the mandate of

14   § 3583(d). See, e.g., United States v. Wagner, 872 F.3d 535, 542 (7th Cir. 2017) (“Because adult

15   pornography, unlike child pornography, enjoys First Amendment protection, a ban on its access is

16   only appropriate where it is reasonably necessary to assist the defendant’s rehabilitation or to protect

17   the public.”); Taylor, 796 F.3d at 793 (“Adult pornography, unlike child pornography, enjoys First

18   Amendment protection, and so we must be especially cautious when considering a ban on possessing

19   adult pornography”) (internal quotations omitted); United States v. Kelly, 625 F.3d 516, 520 (8th Cir.

20   2010) (“Notwithstanding broad discretion of the court to fashion special conditions of supervised

21   release, we are particularly reluctant to uphold sweeping restrictions on important constitutional

22   rights,” such as a condition restricting the defendant’s access to materials containing nudity or sexually

23   explicit conduct).

24           Not only is Special Condition 8 overbroad, “[t]o the extent that its breath is unclear, it is [also]

25   unconstitutionally vague.” United States v. Loy, 237 F.3d 251, 267 (3d Cir. 2001). As the Ninth

26   Circuit has explained, “allowing the probation officer an unfettered power of interpretation . . .

27   would create one of the very problems against which the vagueness doctrine is meant to protect, i.e.,

28   the delegation of basic policy matters to policemen for resolution on an ad hoc and subjective basis.”

     Maddox: Formal Objections to PSR                       7
         Case 1:17-cr-00167-DAD-BAM Document 106 Filed 10/31/19 Page 8 of 9


1    United States v. Evans, 833 F.3d 1154, 1164 (internal quotations omitted). Leaving it up to the
2    probation officer to determine whether Ms. Maddox has violated Special Condition 8 based on the

3    probation officer’s personal view of what constitutes “inappropriate” material would create the same

4    problem the Supreme Court addressed in Coates v. Cincinnati, 402 U.S. 611 (1971) where,

5    notwithstanding an individual’s First Amendment right to assemble, the city of Cincinnati passed an

6    ordinance making it unlawful to assemble “in a manner annoying to persons passing by.” Id. at 611.

7    The Supreme Court held that “[c]onduct that annoys some people does not annoy others,” and thus

8    the ordinance was “unconstitutionally vague because it subjects the exercise of the right of assembly to

9    an unascertainable standard, and unconstitutionally broad because it authorizes the punishment of

10   constitutionally protected conduct.” Id. at 614. Just like conduct that annoys some people does not

11   annoy others, descriptions of sexual explicit conduct between adults considered appropriate by some

12   probation officers will not be considered appropriate by others. Accordingly, Ms. Maddox objects to

13   the restriction regarding adult pornography in Special Condition 8 and requests that the language be

14   amended to strike the restriction.

15                            V.        OBJECTION TO SPECIAL CONDITION 11

16          Ms. Maddox objects to Special Condition 11 only insofar as it requires her participation in a

17   polygraph examination as a component of sex-offender treatment. Due to Ms. Maddox’s unique

18   mental health conditions, polygraph examinations are particularly stress-inducing and she cannot be

19   expected to produce accurate results in testing in this manner. Given the inability to ensure the

20   veracity of the results, this method of treatment is inherently unreliable, and inappropriate in this case.

21   Moreover, polygraph examinations are generally unreliable in measuring truthfulness and are generally

22   inadmissible in court for this same reason.

23          Although the probation officer writes in the response to Ms. Maddox’s informal objection that

24   the polygraph examination is a tool probation uses to “satisfy the statutory requirements to keep

25   informed as to the conduct and condition of [Ms. Maddox],” there is no reason that the probation

26   officer cannot employ other tools for this same purpose. By way of example, the probation officer can

27   request updates from Ms. Maddox’s treatment provider regarding their counselling and treatment

28   sessions, or individually interview Ms. Maddox regarding her conduct and condition. Given the

     Maddox: Formal Objections to PSR                      8
         Case 1:17-cr-00167-DAD-BAM Document 106 Filed 10/31/19 Page 9 of 9


1    inherent unreliability of the polygraph tool, these alternative methods will be just as useful to the

2    probation officer, if not more so, and will avoid subjecting Ms. Maddox to a component of treatment

3    that is unreasonably difficult for her to comply with given her mental health condition. As such, Ms.

4    Maddox requests that Special Condition 11 be revised to eliminate the use of polygraph testing as a

5    component of treatment or supervision.

6                              VI.      REQUEST TO SUSPEND DRUG TESTING

7            Ms. Maddox does not have a prior history of substance abuse and has not recently used any

8    controlled substance. Drug use was not a factor in the offense conduct, and does not pose a threat to

9    Ms. Maddox’s successful re-entry. Therefore, Ms. Maddox requests the suspension of the drug

10   testing condition.

11                                              VII.    CONCLUSION

12           For the reasons stated above, and any others that may arise on hearing, Ms. Maddox

13   respectfully requests that the Court sustain her objections.

14

15   DATED: October 21, 2019                                 Respectfully submitted,

16                                                           HEATHER E. WILLIAMS
17                                                           Federal Defender

18                                                           /s/ Megan T. Hopkins
                                                             MEGAN T. HOPKINS
19                                                           Assistant Federal Defender
                                                             Attorney for ASHLEY MADDOX
20

21

22

23

24

25

26

27

28

     Maddox: Formal Objections to PSR                       9
